Citation Nr: 1211211	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  11-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary before the Board can address the claim on appeal.  

As correctly pointed out by the Veteran's representative in a February 2012 statement, in the Veteran's VA Form 9, Appeal to the Board, he wrote that he had submitted medical evidence to support his application to reopen the claim for service connection for a low back disability, which evidence is not in the claims file.  See Informal Hearing Presentation.  The Veteran was very specific in describing the evidence, as he provided the date of the medical opinion (April 15, 2011) and the doctor's name (Dr. RLT).  See VA Form 9, Item # 10.  The Board has checked the Virtual VA file, and it does not contain these records either.  Thus, this requires a remand, as this record is relevant to the issue on appeal.  The Board will ask the Veteran to re-submit the medical opinion and his accompanying statement, as it is possible that it has been misplaced, which is why it is not in the claims file.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Write to the Veteran and ask him to resubmit the April 15, 2011, medical opinion from Dr. Reginald L. Tall and the Veteran's statement accompanying the opinion.  

If there are any other relevant records the Veteran wants VA to attempt to obtain that are not already of record, he should provide permission and sufficient information so that the records can be requested on his behalf.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted re-adjudicate the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

